J-A29011-14

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: E.A.J.                            :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                                         :
                                         :
                                         :
APPEAL OF: L.P., MOTHER                  :   No. 584 WDA 2014

                   Appeal from the Order March 18, 2014,
                  Court of Common Pleas, Allegheny County,
                   Orphans’ Court at No. TPR 158 of 2012


IN RE: M.L.J.                            :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                                         :
                                         :
                                         :
APPEAL OF: L.P., MOTHER                  :   No. 585 WDA 2014

                   Appeal from the Order March 18, 2014,
                  Court of Common Pleas, Allegheny County,
                   Orphans’ Court at No. TPR 153 of 2012


IN RE: O.D.J. A/K/A O.M.                 :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                                         :
                                         :
                                         :
APPEAL OF: L.P., MOTHER                  :   No. 586 WDA 2014

                Appeal from the Order entered March 18, 2014,
                  Court of Common Pleas, Allegheny County,
                   Orphans’ Court at No. TPR 152 of 2012

BEFORE: DONOHUE, ALLEN and STRASSBURGER,* JJ.

CONCURRING STATEMENT BY STRASSBURGER, J.:FILED NOVEMBER 12, 2014

      I agree with the Majority’s conclusion that the trial court did not abuse

its discretion or err in terminating Mother’s parental rights to the Children. I


* Retired Senior Judge assigned to the Superior Court.
J-A29011-14

write separately to note my disagreement with the Majority’s conclusion that

Mother waived her first issue on appeal by failing to include it in her

Pa.R.A.P. 1925 statement. Nonetheless, upon review, I conclude that CYF

fulfilled its duty to provide reasonable services to assist in reuniting Mother

with the Children until it no longer had an obligation to do so, once

aggravated circumstances were found. Accordingly, Mother is not entitled to

relief on this issue.




                                     -2-